 



Exhibit 10.15

CYPRESS SEMICONDUCTOR CORPORATION
EMPLOYEE QUALIFIED STOCK PURCHASE PLAN

AMENDED AND RESTATED EFFECTIVE AS OF THE OFFERING PERIOD COMMENCING DECEMBER 31,
2004

     The following constitute the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Cypress Semiconductor Corporation (herein called
the “Company”).

     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

     2. Definitions.



  (a)   “Act” shall mean the Securities Exchange Act of 1934, as amended.    
(b)   “Board” shall mean the Board of Directors of the Company.     (c)   “Code”
shall mean the Internal Revenue Code of 1986, as amended.     (d)   “Common
Stock” shall mean the Common Stock of the Company.     (e)   “Company” shall
mean Cypress Semiconductor Corporation, a Delaware corporation.     (f)  
“Compensation” shall mean all regular straight time earnings, payments for
overtime, shift premium, cash incentive compensation, cash incentive payments,
cash bonuses and commissions (except to the extent that the exclusion of any
such items for all participants is specifically directed by the Board or its
committee).     (g)   “Continuous Status as an Employee” shall mean the absence
of any interruption or termination of service as an Employee. Continuous Status
as an Employee shall not be considered interrupted in the case of a leave of
absence agreed to in writing by the Company, provided that such leave is for a
period of not more than 90 days or reemployment upon the expiration of such
leave is guaranteed by contract or statute.     (h)   “Designated Subsidiaries”
shall mean the Subsidiaries which have been designated by the Board from time to
time in its sole discretion as eligible to participate in the Plan.

 



--------------------------------------------------------------------------------



 



  (i)   “Employee” shall mean any person, including an officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries.     (j)   “Exercise Date” shall mean the first Trading Day on or
after December 31 and June 30 of each year.     (k)   “Exercise Period” shall
mean the approximately six (6) month period commencing on one Exercise Date and
ending with the next Exercise Date, except that the first Exercise Period of any
Offering Period shall commence on the Offering Date and end with the next
Exercise Date.     (l)   “Offering Period” shall mean a period of approximately
eighteen (18) months during which an option granted pursuant to the Plan may be
exercised, commencing on the first Trading Day on or after December 31 and June
30 of each year and terminating on the Offering Period commencement date
approximately eighteen months later.     (m)   “Offering Date” shall mean the
first Trading Day of each Offering Period of the Plan.     (n)   “Plan” shall
mean this Employee Qualified Stock Purchase Plan.     (o)   “Subsidiary” shall
mean a corporation, domestic or foreign, of which not less than 50% of the
voting shares are held by the Company or a Subsidiary, whether or not such
corporation now exists or is hereafter organized or acquired by the Company or a
Subsidiary.     (p)   “Trading Day” shall mean a day on which national stock
exchanges and the Nasdaq System are open for trading.

     3. Eligibility.



  (a)   Any Employee as defined in paragraph 2 who is employed by the Company as
of an Offering Date shall be eligible to participate in the Plan, subject to
limitations imposed by Section 423(b) of the Code.     (b)   Any provisions of
the Plan to the contrary notwithstanding, no Employee shall be granted an option
under the Plan (i) if, immediately after the grant, such Employee (or any other
person whose stock would be attributed to such Employee pursuant to Section
424(d) of the Code) would own stock and/or hold outstanding options to purchase
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any subsidiary of the
Company, or (ii) which permits his rights to purchase stock under all employee
stock purchase plans of the Company and its subsidiaries to accrue at a rate
which exceeds Twenty-Five Thousand

-2-



--------------------------------------------------------------------------------



 



      Dollars ($25,000) of fair market value of such stock determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time.

     4. Offering Periods. The plan shall be implemented by eighteen (18) month
Offering Periods beginning approximately every six (6) months with a new
Offering Period commencing on the first Trading Day on or after December 31 and
June 30 each year, or on such other date as the Board shall determine. The Plan
shall continue thereafter until terminated in accordance with paragraph 20
hereof. Subject to the requirements of paragraph 20, the Board of Directors of
the Company shall have the power to change the duration of Offering Periods with
respect to future offerings without stockholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first offering period to be affected.

     5. Participation.



  (a)   An eligible Employee may become a participant in the Plan by completing
a subscription agreement authorizing payroll deduction on the form provided by
the Company and filing it with the Company’s payroll office prior to the
applicable Offering Date, unless a later time for filing the subscription
agreement is set by the Board for all eligible Employees with respect to a given
offering.     (b)   Payroll deductions for a participant shall commence on the
first payroll following the Offering Date and shall end on the Exercise Date of
the offering to which such authorization is applicable, unless sooner terminated
by the participant as provided in paragraph 11.

     6. Payroll Deductions.



  (a)   At the time a participant files his subscription agreement, he shall
elect to have payroll deductions made on each payday during the Offering Period
in amounts from two (2%) to ten percent (10%) of his Compensation; or such
greater percentage of Compensation as the Board, in its sole discretion,
determines and communicates to eligible Employees prior to the commencement of
the first Offering Period affected thereby. The aggregate of such payroll
deductions during any Offering Period shall not exceed ten percent (10%) of his
aggregate Compensation (or such greater percentage of Compensation as is
determined by the Board pursuant to the preceding sentence) during said offering
period.     (b)   All payroll deductions made by a participant shall be credited
to his account under the Plan. A participant may not make any additional
payments into such account.     (c)   A participant may discontinue his
participation in the Plan as provided in paragraph 11, or may decrease or
increase the rate or amount of his payroll

-3-



--------------------------------------------------------------------------------



 



      deductions during the Offering Period (within the limitations of paragraph
6(a)) by completing and filing with the Company a new subscription agreement
authorizing a change in the rate or amount of payroll deductions; provided,
however, that a participant may not change the rate or amount of his payroll
deductions more than two (2) times in any one calendar year. The change in rate
shall be effective fifteen (15) days following the Company’s receipt of the new
authorization. Subject to the limitations of paragraph 6(a), a participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless revised as provided herein or terminated as provided in paragraph 11.    
(d)   Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and paragraph 3(b) herein, a participant’s payroll
deductions may be decreased to 0% at such time during any Exercise Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Exercise Period and any
other Exercise Period ending within the same calendar year equal $21,250.
Payroll deductions shall recommence at the rate provided in such participant’s
subscription agreement at the beginning of the first Exercise Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in paragraph 11.

     7. Grant of Option.



  (a)   On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period a number of shares of the
Company’s Common Stock determined by dividing such Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of the Exercise Date by the lower of (i) eighty-five percent (85%) of
the fair market value of a share of the Company’s Common Stock on the Offering
Date or (ii) eighty-five percent (85%) of the fair market value of a share of
the Company’s Common Stock on the Exercise Date; provided, however, that the
maximum number of Shares an Employee may purchase during each Offering Period
shall be determined at the Offering Date by dividing $100,000 by the fair market
value of a share of the Company’s Common Stock on the Offering Date, and
provided further that such purchase shall be subject to the limitations set
forth in paragraphs 3(b) and 13 hereof. Exercise of the option shall occur as
provided in paragraph 8, unless the participant has withdrawn pursuant to
paragraph 11, and shall expire on the last day of the Offering Period. Fair
market value of a share of the Company’s Common Stock shall be determined as
provided in paragraph 7(b) herein.     (b)   The option price per share of the
shares offered in a given Exercise Period shall be the lower of: (i) eighty-five
percent (85%) of the fair market value of a share of the Common Stock of the
Company on the Offering Date; or

-4-



--------------------------------------------------------------------------------



 



  (ii)   eighty-five percent (85%) of the fair market value of a share of the
Common Stock of the Company on the Exercise Date. The fair market value of the
Company’s Common Stock on a given date shall be determined by the Board in its
discretion; provided, however, that where there is a public market for the
Common Stock, the fair market value per share shall be the closing price of the
Common Stock for such date on the New York Stock Exchange or on such other stock
exchange as the Company’s Common Stock may be traded or, if not traded on a
stock exchange, as reported by the NASDAQ National Market System, or, in the
event the Common Stock is not listed on a stock exchange or NASDAQ’s National
Market System, the fair market value per share shall be the mean of the bid and
asked prices of the Common Stock reported for such date in over-the-counter
trading.

     8. Exercise of Option. Unless a participant withdraws from the Plan as
provided in paragraph 11, his option for the purchase of shares will be
exercised automatically on each Exercise Date of the Offering Period, and the
maximum number of full shares subject to option shall be purchased for such
participant at the applicable option price with the accumulated payroll
deductions in his account. During a participant’s lifetime, a participant’s
option to purchase shares hereunder is exercisable only by him.

     9. Delivery. As promptly as practicable after the Exercise Date of each
Exercise Period, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his option or an electronic notice reflecting the allocation of such shares to
his brokerage account. Any cash remaining to the credit of a participant’s
account under the Plan after a purchase by him of shares at the termination of
each Exercise Period which is insufficient to purchase a full share of Common
Stock of the Company shall be applied to the participant’s account for the next
Exercise Period. Any other excess accumulated payroll deductions shall be
returned to the participant.

     10. Automatic Transfer to Low Price Offering Period. In the event that the
fair market value of the Company’s Common Stock is lower on an Exercise Date
than it was on the first Offering Date for that Offering Period, all Employees
participating in the Plan on the Exercise Date shall be deemed to have withdrawn
from the Offering Period immediately after the exercise of their option on such
Exercise Date and to have enrolled as participants in the newly commencing
Offering Period. A participant may elect to remain in the previous Offering
Period by filing a written statement declaring such election with the Company
prior to the time of the automatic change to the new Offering Period.

     11. Withdrawal; Termination of Employment.



  (a)   A participant may withdraw all but not less than all the payroll
deductions credited to his account and not yet used to exercise his option under
the Plan at any time by giving written notice to the Company. All of the
participant’s payroll deductions credited to his account will be paid to such
participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll

-5-



--------------------------------------------------------------------------------



 



      deductions for the purchase of shares will be made during the Offering
Period. If a participant withdraws from an Offering Period, payroll deductions
will not resume at the beginning of the succeeding Offering Period unless the
participant delivers to the Company a new subscription agreement.     (b)   Upon
termination of the participant’s Continuous Status as an Employee prior to an
Exercise Date for any reason, including retirement or death, the payroll
deductions credited to such participant’s account during the Offering Period but
not yet used to exercise the option will be returned to such participant or, in
the case of his death, to the person or persons entitled thereto under paragraph
15, and such participant’s option will be automatically terminated.     (c)   In
the event an Employee fails to remain in Continuous Status as an Employee of the
Company during an Offering Period in which the Employee is a participant, he
will be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to his account will be returned to such participant and such
participant’s option terminated.     (d)   A participant’s withdrawal from an
Offering Period will not have any effect upon his eligibility to participate in
any similar plan which may hereafter be adopted by the Company or in succeeding
Offering Periods which commence after the termination of the Offering Period
from which the participant withdraws.     (e)   A participant’s withdrawal from
an offering will not have any effect upon his eligibility to participate in any
similar plan which may hereafter be adopted by the Company.

     12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

     13. Stock.



(a)   The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 10,100,000 shares, plus,
commencing on the first day of the Company’s 1999 fiscal year, an annual
increase equal to the lesser of (i) 3,000,000 shares, (ii) 1.5% of the Issued
Shares (as defined below) as of the last day of the immediately preceding fiscal
year or (iii) a lesser amount determined by the Board, all subject to adjustment
upon changes in capitalization of the Company as provided in paragraph 19.
“Issued Shares” shall mean the number of shares of Common Stock of the Company
outstanding on such date plus any shares reacquired by the Company during the
fiscal year that ends on such date. If the total number of shares which would
otherwise be subject to options granted pursuant to paragraph 7(a) hereof on the
Exercise Date exceeds the number of shares then available under the Plan (after
deduction of all shares

-6-



--------------------------------------------------------------------------------



 



    for which options have been exercised or are then outstanding), the Company
shall make a pro rata allocation of the shares remaining available for option
grant in as uniform a manner as shall be practicable and as it shall determine
to be equitable. In such event, the Company shall give written notice of such
reduction of the number of shares subject to the option to each Employee
affected thereby and shall similarly reduce the rate of payroll deductions, if
necessary.   (b)   The participant will have no interest or voting right in
shares covered by his option until such option has been exercised.   (c)  
Shares to be delivered to a participant under the Plan will be registered in the
name of the participant or in the name of the participant and his spouse.

     14. Administration. The Plan shall be administered by the Board of
Directors of the Company or a committee appointed by the Board. The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan.

     15. Designation of Beneficiary.



  (a)   A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of the
Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Exercise Date of the Offering Period.  
  (b)   Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

     16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 11.

-7-



--------------------------------------------------------------------------------



 



     17. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

     18. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees
promptly following the Exercise Date, which statements will set forth the
amounts of payroll deductions, the per share purchase price, the number of
shares purchased and the remaining cash balance, if any.

     19. Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the number of shares of Common Stock
covered by each option under the Plan which has not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but have not yet been placed under option, including the annual share
replenishment limit of three million shares set forth in Section 13,
(collectively, the “Reserves”) as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

     In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the participant shall have the right to
exercise the option as to all of the option stock, including shares as to which
the option would not otherwise be exercisable. If the Board makes an option
fully exercisable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Board shall notify the participant that the option shall
be fully exercisable for a period of thirty (30) days from the date of such
notice, and the option will terminate upon the expiration of such period.

     The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.

-8-



--------------------------------------------------------------------------------



 



     20. Amendment or Termination.

          (a) The Administrator may at any time and for any reason terminate or
amend the Plan. Except as otherwise provided in the Plan, no such termination
can affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 19 and this Section 20 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.

          (b) Without shareholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

          (c) In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:

               (i) increasing the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price;

               (ii) shortening any Offering Period so that Offering Period ends
on a new Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

               (iii) allocating shares.

     21. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

     22. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without

-9-



--------------------------------------------------------------------------------



 



limitation, the Securities Act of 1933, as amended, the Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

     As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

     23. Term of Plan. The Plan shall be come effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
stockholders of the Company. It shall continue for a term of twenty (20) years
unless sooner terminated under paragraph 20.

-10-



--------------------------------------------------------------------------------



 



CYPRESS SEMICONDUCTOR CORPORATION

EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

         

  Original Application   Date:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


  Change in Payroll Deduction Rate    

--------------------------------------------------------------------------------

       

  Change of Beneficiary    

--------------------------------------------------------------------------------

       



1.                                            hereby elects to participate in
the Cypress Semiconductor Corporation Employee Qualified Stock Purchase Plan
(the “Stock Purchase Plan”) and subscribes to purchase shares of the Company’s
Common Stock, with par value $.01, in accordance with this Subscription
Agreement and the Stock Purchase Plan.   2.   I hereby authorize payroll
deductions from each paycheck in the amount of ___% of my Compensation (not less
than 2% nor more than 10%) on each payday during the Offering Period in
accordance with the Stock Purchase Plan. Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions.   3.   I understand that said payroll deductions
shall be accumulated for the purchase of shares of Common Stock at the
applicable purchase price determined in accordance with the Stock Purchase Plan.
I further understand that, except as otherwise set forth in the Stock Purchase
Plan, shares will be purchased for me automatically on each Exercise Date of the
Offering Period unless I otherwise withdraw from the Stock Purchase Plan by
giving written notice to the Company for such purpose.   4.   Shares purchased
for me under the Stock Purchase Plan will be deposited into my account with UBS
Paine Webber.   5.   I understand that if I dispose of any shares received by me
pursuant to the Stock Purchase Plan within two years after the Offering Date
(the first day of the Offering Period during which I purchased such shares) or
within one year after the date on which such shares were delivered to me, I may
be treated for federal income tax purposes as having received ordinary income at
the time of such disposition in an amount generally measured as the excess of
the fair market value of the shares at the time such shares were delivered to me
over the price which I paid for the shares, and that I may be required to
provide income tax withholding on that amount. I hereby agree to notify the
Company in writing within 30 days after the date of any such disposition.
However, if I dispose of such shares at any time after the expiration of the
two-year and one-year holding periods, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares under the option, or (2) 15% of the fair market
value on the first day of the Offering

 



--------------------------------------------------------------------------------



 



    Period. The remainder of the gain, if any, recognized on such disposition
will be taxed as capital gains.   6.   I have received a copy of the Company’s
most recent prospectus which describes the Stock Purchase Plan and a copy of the
complete “Cypress Semiconductor Employee Qualified Stock Purchase Plan.” I
understand that my participation in the Stock Purchase Plan is in all respects
subject to the terms of the Plan.   7.   I hereby agree to be bound by the terms
of the Stock Purchase Plan. The effectiveness of this Subscription Agreement is
dependent upon my eligibility to participate in the Stock Purchase Plan.   8.  
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:

     
NAME: (Please print)
         

  (First)                      (Middle)                      (Last)
 
         
 
   

  (Address)
 
         
 
   
NAME: (Please print)
         

  (First)                      (Middle)                      (Last)
 
         
 
   

  (Address)
 
         
 
   
Employee’s Social
         
Security Number:
         
Employee’s Address:*
         
 
         
 
         

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

     
Dated:
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  Signature of Employee



--------------------------------------------------------------------------------

*   It is the participant’s responsibility to notify the company’s stock
administrator in the event of a change of address.

-2-